Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-10, and 12-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US 2016/0221293 A1).
With regards to claim 1, Park discloses a display device comprising a transparent substrate 121 (i.e., base layer) having opposing upper and lower surfaces, a first decorative print layer 122a located on an upper surface of the transparent substrate 121, a second decorative print layer 122b located on an upper surface of the first decorative print layer 122a, the first and second decorative print layers 122a and 122b being considered to constitute a first decorative print pattern layer (Park: para. [0006]-[0011], [0053], and [0059]; Fig. 5). The display device further comprises a light shielding layer 122d which is depicted as covering upper and side surfaces of the second decorative print layer 122b (Park: para. [0053] and [0059]; Fig. 5). Park further depicts a side surface of the first decorative print layer as protruding outwardly from the side surface of the second decorative print layer and a side surface of the light shielding layer, and an entire lower surface of the first decorative print layer directly on the base layer (Park: Fig. 5). Park further discloses the first print layer as having a chromatic color, such as white Park: para. [0053]-[0054]).
With regards to claim 2, Park depicts a side surface of the base layer as protruding outwardly from a side surface of the first decorative print layer (Park: Fig. 5).
With regards to claim 4, Park depicts each of the first decorative print layer, second decorative print layer, and light shielding layer as having an outer side surface and an inner side surface, the light shielding layer covering both the outer side surface and inner side surface of the second decorative print layer, the outer side surface of the first decorative print layer extending outwardly from the outer side surface of the second decorative print layer and outer side surface of the light shielding layer, an inner side surface of the first decorative pint layer extending inwardly from an inner side surface of the second decorative print layer and the inner side surface of the light shielding layer (Park: Fig. 5).
With regards to claim 5, the structure of Park further comprises an additional print pattern layer 122c (i.e., second decorative print pattern on the base layer), the additional print pattern layer 122c contacting and covering at least a part of an outer side surface of the second decorative print pattern 122b (Park: Fig. 5).
With regards to claim 6, an inner side surface of the second decorative print pattern extends inwardly from the inner side surface of the first decorative print layer (Park: Fig. 5).
With regards to claim 7, an inner side surface of the light shielding layer extends inwardly from the inner side surface of the first decorative print layer, and an inner side surface of the second decorative print pattern extends inwardly from the inner side surface of the light shielding layer (Park: Fig. 5).
With regards to claim 8, an inner side of the second decorative print layer extends inwardly from the inner side surface of the first decorative print layer, and an inner side surface of the decorative print pattern extends inwardly from the inner side surface of the second decorative print layer (Park: Fig. 5).
Park: para. [0006]-[0011], [0053], and [0059]; Figs. 2 and 5). The display device further comprises a light shielding layer 122d which is depicted as covering upper and side surfaces of the second decorative print layer 122b (Park: para. [0053] and [0059]; Fig. 5). Park further depicts a side surface of the first decorative print layer as protruding outwardly from the side surface of the second decorative print layer and a side surface of the light shielding layer, and an entire lower surface of the first decorative print layer directly on the base layer (Park: Fig. 5). Park further discloses the first print layer as having a chromatic color, such as white or gold, and the light shielding layer 122d as having a black color ink formed from polymerized isocyanate-based compound possessing color (i.e., pigment) (Park: para. [0053]-[0054]). It is noted that the combination of transparent substrate 121, first decorative print layer 122a, second decorative print layer 122b, and light shielding layer 122d are construed as constituting a display window, and based on the location of the display window relative to the display device, the window is opposite the display panel, and has a display area for transmitting the image displayed by the display panel, and a non-display area surrounding the display area (Park: Figs. 2 and 5).
With regards to claim 10, an outer side surface of the transparent substrate is depicted as protruding outwardly more than the outer side surface of the first decorative print layer (Park: Fig. 5).
With regards to claim 12, the light shielding layer covers an inner side surface of the second decorative print layer, and an inner side surface of the first decorative print layer extends inwardly from Park: Fig. 5).
With regards to claim 13, the light shielding layer, first decorative print layer, and second decorative print layer are fixed to each other (Park: Fig. 5). Clearly, an adhesive element which comprises the joints between each of the layers is present. It is noted that the term “adhesive element” is quite broad. An adhesive element need not be an actual adhesive, and could be due to adhesive forces between the layers (i.e., a specific adhesive is not positively recited). An adhesive element does not need to be of a particular shape or form, as it is an element.
With regards to claim 14, the structure of Park further comprises an additional print pattern layer 122c (i.e., second decorative print pattern on the base layer), the additional print pattern layer 122c contacting and covering at least a part of an outer side surface of the second decorative print pattern 122b (Park: Fig. 5).
With regards to claim 15, the additional print pattern layer extends outwardly from a boundary between the display and non-display area, and an inner side surface of the second decorative print pattern extends inwardly from an inner side surface of the first decorative print layer (Park: Fig. 5). It is noted that this language is rather broad, as the “inward” and “outward” directions are parallel to each other, and the claim does not specify the position of the additional print pattern layer relative to the boundary.
With regards to claim 16, the inner side surface of the light shielding layer extends inwardly from the inner side surface of the first decorative print layer, and the inner side surface of the second decorative print pattern extends inwardly from the inner side surface of the light shielding layer (Park: Fig. 5). It is noted that this language is rather broad, as the “inward” and “outward” directions are parallel to each other.

With regards to claim 18, the inner side surface of the second decorative print layer extends inwardly from the inner side surface of the first decorative print layer, and the inner side surface of the second decorative print pattern extends inwardly from the inner side surface of the second decorative print layer (Park: Fig. 5). It is noted that this language is rather broad, as the “inward” and “outward” directions are parallel to each other.
With regards to claim 19, the first decorative print layer comprises a pearl ink (i.e., pearl) (see above discussion).
With regards to claim 20, Park discloses a display device comprising a transparent substrate 121 (i.e., base layer) having opposing upper and lower surfaces, a first decorative print layer 122a located on an upper surface of the transparent substrate 121, a second decorative print layer 122b located on an upper surface of the first decorative print layer 122a, the first and second decorative print layers 122a and 122b being considered to constitute a first decorative print pattern layer (Park: para. [0006]-[0011], [0053], and [0059]; Fig. 5). The display device further comprises a light shielding layer 122d which is depicted as covering upper and side surfaces of the second decorative print layer 122b (Park: para. [0053] and [0059]; Fig. 5). Park further depicts a side surface of the first decorative print layer as protruding outwardly from the side surface of the second decorative print layer and a side surface of the light shielding layer, and an entire lower surface of the first decorative print layer directly on the base layer (Park: Fig. 5). Park further discloses the first print layer as having a chromatic color, such as white or gold, and the light shielding layer 122d as having a black color ink formed from polymerized isocyanate-based compound possessing color (i.e., pigment) (Park: para. [0053]-[0054]). In addition, a durability of the light shielding layer is necessarily than a durability of the first decorative print pattern, as the light shielding layer has a light shielding function, whereas the first decorative print pattern does Park: para. [0006]-[0011], [0053], and [0059]; Fig. 5). Furthermore, the first decorative print pattern has a silver-color ink (i.e., a metal texture) (Park: para. [0070]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claims 1 and 9 above.
With regards to claim 3, Park discloses a decorative print member as applied to claim 1 above (see above discussion). Park additionally teaches adjusting the individual widths of the decorative print layers and light shielding layer relative to each other based on the desired light transmission properties and level of visibility of each of the layers (Park: para. [0062]). Therefore, a person of ordinary skill in the art would have found it obvious to have optimized or adjusted the relative widths of each of the decorative print layers and the light shielding layer, depending on the desired light transmission properties, and level of layer visibility (Park: para. [0062]). See MPEP 2144.05.
With regards to claim 11, Park discloses a decorative print member as applied to claim 1 above (see above discussion). Park additionally teaches adjusting the individual widths of the decorative print layers and light shielding layer relative to each other based on the desired light transmission properties and level of visibility of each of the layers (Park: para. [0062]). Therefore, a person of ordinary skill in the art would have found it obvious to have optimized or adjusted the relative widths of each of the Park: para. [0062]). See MPEP 2144.05.

Response to Arguments
Applicant’s arguments have been fully considered and they are found persuasive. Neither of the Huang or Meng references disclose or suggest (an entire lower surface of the first decorative print layer is directly on the base layer, or the entire lower surface of the first decorative print layer except an inner edge portion thereof is directly on the base layer). Therefore, the rejection under 35 U.S.C. 103 over the combination of Huang and Meng has been withdrawn. However, new grounds of rejection are made over Park.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.W./
Examiner, Art Unit 1783

/MARIA V EWALD/               Supervisory Patent Examiner, Art Unit 1783